Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-8 are objected to because of the following informalities: In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New). See 714.01(e) and 37 CFR §1.121. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeMartino et al. (US 2017/0022092).
Regarding claims 1 and 4,  DeMartino teaches a crystallized glass substrate (DeMartino para 35) with a surface compressive stress layer (DeMartino para 70), a depth of compression zero) (DeMartino para 71) of 0.1(t) or greater (DeMartino para 45, 79), where thickness (t) is 1.1 mm or less (DeMartino para 45, 68) which would provide an exemplary DOC of 0.1(1100 µm) = 110 µm, a surface compressive stress (CS) of 400-1200 MPa (DeMartino para 73), and a central stress (CT) of 100-300 MPa (DeMartino para 74).
Regarding claim 2, DeMartino teaches a crystallized glass substrate as above for claim 1. Because DeMartino teaches an exemplary DOC/DOLzero- 110 µm for a glass of 1.1 mm thickness, the value for 2(DOC) would be 220 µm, which is 20% the total thickness of the exemplary glass (DeMartino para 45, 79).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over DeMartino et al. (US 2017/0022092), as applied to claim 1, above.
Regarding claim 3, DeMartino teaches a crystallized glass substrate as above for claim 1. DeMartino further teaches a glass composition:
Oxide
Claim 3 in wt%
Instant Application mol% (para)
DeMartino mol% (para)
SiO2
40.0-70.0
43.0-73.0 (80)
60-70 (146)
Al2O3
11.0-25.0
4.0-18.0 (81)
5-28 (147)
Na2O
5.0-19.0
5.0-19.0 (82)
10-20 (151)
K2O
0-9.0
0-9.0 (83)
0-5 (153)
MgO
1.0-18.0
2.0-22.0 (84)
0-15 (149)
CaO
0-3.0
0-3.0 (85)
0-2 (149)
TiO2
0.5-12.0
0.5-11 (86)
0-6 (158)

Further, one of ordinary skill in the art would have considered the invention to have been obvious because the compositional proportions taught by DeMartino overlaps with the instantly claimed compositional proportions and therefore is considered to establish a prima facie case of 
Regarding claim 5, DeMartino teaches a crystallized glass substrate as above for claim 1. As DeMartino teaches the same composition as claimed, both regarding oxides and relative proportions, it would be expected to have a ratio of Young’s modulus to specific gravity, both properties tied to material, of 31 or more. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claim  6, 
Regarding claims 7 and 8, DeMartino teaches a crystallized glass substrate (DeMartino para 35) with a surface compressive stress layer (DeMartino para 70), a depth of compression (DOC) which is the point where the stress crosses from a positive (compressive) stress to a negative (tensile) stress, and thus has a stress value of zero (i.e. Applicant’s DOLzero) (DeMartino para 71) of 0.1(t) or greater (DeMartino para 45, 79), where thickness (t) is 1.1 mm or less (DeMartino para 45, 68) which would provide an exemplary DOC of 0.1(1100 µm) = 110 µm, a surface compressive stress (CS) of 400-1200 MPa (DeMartino para 73), and a central stress (CT) of 100-300 MPa (DeMartino para 74).
One of ordinary skill in the art would have considered the invention to have been obvious because the CS, CT, DOC, and thickness values taught by DeMartino overlaps with the instantly claimed CS, CT, DOC, and thickness values and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        3/25/22


/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781